Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
1.	Claims 1, 2, 13, 14 and 25-28 have been amended, claims 3, 7, 8, 12, 19 and 20, canceled and claims 29-34 added as requested in the amendment filed on March 22, 2021. Following the amendment, claims 1, 2, 4-6, 9-11, 13-18 and 21-34 are pending in the instant application.
2.	Claims 1, 2, 4-6, 9-11, 13-18 and 21-34 are under examination in the instant office action.
3.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
4.	Applicant’s arguments filed on March 22, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. New grounds of rejection necessitated by Applicant’s amendment are set forth below as well.

5.	Claims 1, 2, 4-6, 9-11, 13-18 and 21-34 are rejected on the basis that they contain an improper Markush grouping of alternatives for reasons of record in section 3 of Paper mailed on October 09, 2020. Applicant argues that all the alternatives recited within the claims are proteins (structural similarity), and have a common utility (being used for diagnostic purposes for Alzheimer’s disease). Applicant’s argument has been fully considered but found to be not persuasive for reasons that follow. 
  In the instant case, the Markush grouping of alternatives is not proper because the recited polypeptides do not share a singular structural similarity that supports their common functional utility, such as being used for diagnosis of Alzheimer’s disease (AD). Further, the Markush grouping of alternatives is not proper because the recited biomarkers do not belong to a recognized physical class or recognized chemical class 
For reasons of record fully explained earlier and reasons above, the rejection is maintained.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1, 4-6, 13, 15-18, as amended, 25, 26 and new claims 29, 31 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant traverses the rejection on the premises that the claims have been amended to be limited to Alzheimer’s disease, p. 10 of the Response. Applicant’s argument has been fully considered but found to be not persuasive because for the following reasons.

For reasons of record fully explained earlier and reasons above, the rejection is maintained.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1, 2, 4-6, 9-11, 13-18 and 21-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for reasons of record in section 10 of Paper mailed on October 09, 2020.  
At pp. 10-11 of the Response, Applicant describes claimed subject matter in detail and explains that it is the detection of the amounts of immunocomplexes that is indicative of AD. specific sets of autoantigens that Applicant has discovered can be used to differentiate between patients with AD from disease-free individuals. Resulting immunocomplexes are labeled with a detectable label (e.g., fluorescence); this is far from a naturally occurring factor during a naturally occurring pathology”, p. 12. Applicant further submits that, “[P]resently amended claims 1, 2, 13 and 14 (from which all remaining claims depend) recite limitations qualifying as “significantly more” than a judicial exception, according to the USPTO’s Subject Matter Eligibility Examples: Nature-Based Product […]. Indeed, presently amended claims 1, 2, 13 and 14 require at least a first set of specific autoantigens (FRMD8 and LGALS1) that form immunocomplexes with AD diagnostic biomarkers, and detecting a change in the amount of these immunocomplexes compared to a control. Claims 13 and 14 also require a second specific set of antigens. These limitations in the present claims are not "well-understood, routine and conventional”, p. 12. Applicant’s arguments have been fully considered but found to be not persuasive for reasons that follow.
As fully explained earlier, the analysis of the subject matter eligibility under 35 U.S.C. 101 is explained in view of controlling legal precedent set forth in 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618) dated December 16, 2014 and 2019 Revised Patent Subject Matter Eligibility Guidance (84 FR 50) dated January 07, 2019. Present claims 1, 2, 4-6, 9-11, 13-18 and 21-34 are directed to a process and thus satisfy Step 1: Yes.  Under two-part Step 2 analysis, the claims are determined to be directed to a judicial exception because they set forth a natural law, which is description of the changes in the levels of specific autoantibodies during pathology of Alzheimer’s. The recited autoantibodies are all naturally occurring factors 
At p. 13 of the Response, Applicant argues that the instant claims are similar to claim 4 of Example 29 of the Guidelines document. Applicant’s arguments have been given full consideration but found to be not persuasive for the following reasons.
In Example 29, Diagnosis and Treating Julitis, of the Subject Matter Eligibility Example, claim 4 limits the diagnostic method to a specific antibody that was not routine and conventional to use. The use of that specific antibody represented a novel inventive concept and as such satisfied Step B. In the instant case, there are no autoantigens added to the biological sample under testing, as argued by Applicant. The claims encompass a well-known technique to determine the presence or amounts of antibodies in a sample by adding polypeptides that serve as binding agents. Therefore, Example 29, claim 4 is not applicable here. 
For reasons of record fully explained earlier and reasons above, the rejection is maintained.

Conclusion
8.	No claim is allowed.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870.  The examiner can normally be reached on 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
April 7, 2021